DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
Claim 1 is allowable for at least the reason “optical sensors configured to operate through the layer at a visible light wavelength and at an infrared light wavelength, wherein the layer includes a visible-light reflecting layer and a visible-light absorbing layer, wherein the visible-light reflecting layer reflects more visible light at the visible light wavelength than the visible-light absorbing layer, wherein the visible-light-absorbing layer absorbs more visible light than the visible-light reflecting layer at the visible light wavelength, and wherein the layer is more transparent at the infrared light wavelength than at the visible light wavelength” as set forth in the claimed combination.
Claims 2-13 are allowable due to their dependence on claim 1.
Claim 14 is allowable for at least the reason “optical sensors in the second region that are configured to operate through the layer at a visible light wavelength and at an infrared light wavelength, wherein the layer includes a visible-light reflecting layer and a visible- light absorbing layer, wherein the visible-light reflecting layer is between the first region and the visible-light absorbing layer, wherein the visible-light absorbing layer is between the visible-light reflecting layer and the second region, wherein the visible-light reflecting layer reflects more visible light at the visible light wavelength than the visible- light absorbing layer, wherein the visible-light-absorbing layer absorbs more visible light than the visible-light reflecting layer 
Claims 15-18 are allowable due to their dependence on claim 14.
Claim 19 is allowable for at least the reason “a head-mountable support structure; an infrared-transparent one-way mirror coupled to the head-mountable support structure; ...,” as set forth in the claimed combination.
Claims 20-22 are allowable due to their dependence on claim 19.
Claim 23 is allowable for at least the reason “the infrared-transparent one-way mirror comprises: a substrate having a textured surface; a thin-film interference filter on the textured surface; and a visible-light absorbing layer, wherein the thin-film interference filter is between the textured surface and the visible-light absorbing layer,” as set forth in the claimed combination.
Claim 24 is allowable due to its dependence on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Thursday, 8:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872